  Case 1:18-cv-06763-DLI-CLP Document 18 Filed 05/13/19 Page 1 of 1 PageID #: 83



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

XIOMARA GLOVER,
                                                                  18-CV-6763 (DLI)(CLP)
                                                     Plaintiff,
                            vs.                                   NOTICE OF APPEARANCE

TRIUMPH CONSTRUCTION CORP., ALLSTARS
SECURITY & PROTECTIVE SERVICES, INC.,

                                                Defendants.



                                  NOTICE OF APPEARANCE

       I am admitted and authorized to practice in this Court and appear as counsel for the plaintiff,

XIOMARA GLOVER.



Dated: Brooklyn, New York
       May 13, 2019

                                            STOLL, GLICKMAN & BELLINA, LLP



                                       By: _____________________________
                                            Rita A. Sethi, Esq.
                                            Attorneys for the Plaintiffs
                                            300 Cadman Plaza West, 12th Floor
                                            Brooklyn, NY 11201
                                            Telephone No. (718) 852-3710
                                            Email: rsethi@stollglickman.com

TO:

ALL COUNSEL OF RECORD VIA ECF




                                                 1
